                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAJUAN HALL, JR.,                                 )
                                                  )
               Movant,                            )
                                                  )
       v.                                         )           No. 4:21-CV-817 CDP
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of movant’s filing in this case. Because Dajuan

Hall has failed to file his motion to vacate, set aside or correct sentence on a court-provided

form, he will be required to amend his motion to vacate.

       Dajuan Hall, Jr. is currently incarcerated in federal custody after being sentenced by this

Court on November 18, 2020, to a total term of 132 months’ imprisonment for: three counts of

possession with intent to distribute Heroin, Marijuana and Fentanyl in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C); three counts of possession with intent to distribute Fentanyl and

Fentanyl Analogue in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); one count of

possession of one or more firearms in furtherance of a drug-trafficking crime in violation of 18

U.S.C. § 924(c)(1) and 18 U.S.C. § 924(c)(1)(A)(i); and one count of felon in possession of a

firearm in violation of 18 U.S.C. § 922(g) and 18 U.S.C. § 924(a)(2). United States v. Hall, No.

4:18-CR-837 CDP (E.D. Mo. Nov. 18, 2020).

       Movant initiated this action by filing a motion titled, “ Memorandum of Facts and Laws

in Support of Movant’s Motion to Vacate Conviction Pursuant to 28 U.S.C. § 2255” As such,

movant’s motion has been construed as seeking relief under 28 U.S.C. § 2255. However, the
motion is defective because it has not been drafted on a Court-provided form. See E.D. Mo.

Local Rule 2.06(A). The Clerk of Court will be directed to send movant the Court form for §

2255 motions and movant will have thirty (30) days to file an amended motion on the court-

form.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk is directed to mail to movant a copy of the

Court’s form “Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

person in federal custody.”

        IT IS FURTHER ORDERED that movant shall file an amended motion on the Court-

provided form within thirty (30) days of the date of this Order.

        IT IS FINALLY ORDERED that if movant fails to comply with this Order, the Court

will dismiss this action without prejudice.

        Dated this 8th day of July, 2021.




                                                 CATHERINE D. PERRY
                                                 UNITED STATES DISTRICT JUDGE




                                                2
